Citation Nr: 1002464	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  07-39 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for residuals of a skull 
fracture.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION



The appellant served on active duty from February 1981 to 
July 1981, during peacetime.  He also has verified service 
with the Puerto Rico National Guard, including periods of 
"active duty training or full time training duty" from May 
13, 1982, to May 14, 1982, and July 3, 1982, to July 17, 
1982.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of the Department 
of Veterans Affairs (VA), San Juan, the Commonwealth of 
Puerto Rico, Regional Office (RO).  The Veteran disagreed 
with such decision and subsequently perfected an appeal.   

In December 2008 the Board remanded this claim to the RO for 
additional development.  

The Board notes that in the March 2007 rating decision, the 
RO framed the issue as whether new and material evidence had 
been submitted sufficient to reopen the claim of service 
connection for residuals of a skull fracture.  However, the 
RO had previously indicated in a correspondence sent to the 
appellant that the prior administrative letters denying the 
service connection claim, including December 1999 and 
November 2001 Administrative Decisions, had been drafted in 
error, and that development was continuing until a new 
decision could be prepared.  See October 2002 Notice Letter.  
Thus, it is apparent that the case remained open pending the 
decision, and new and material evidence is not required to 
reopen the claim.  Thus, the issue is appropriately captioned 
above. 


FINDINGS OF FACT

1.  The appellant did not have active military, naval, or air 
service when he suffered a motor vehicle accident, resulting 
in his claimed disabilities, on December 25, 1982.  

2.  The appellant's STRs are negative for complaints, 
treatment, and diagnoses of any residuals of a skull 
fracture, to include neurological disabilities, during a 
period of active duty service or ACDUTRA; there is no 
evidence of record revealing a relationship between the 
appellant's residuals of a skull fracture and his active 
military service or ACDUTRA service, or any incident therein; 
and the appellant is not disabled from an injury (but not a 
disease) incurred in or aggravated by a period of INACDUTRA.


CONCLUSION OF LAW

Residuals of a skull fracture were not incurred in or 
aggravated by qualifying service.  38 U.S.C.A. §§ 101, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 
3.6, 3.102, 3.159, 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the VCAA, the VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA duty to notify was satisfied by a February 2005 
letter.  The February 2005 letter was sent prior to the 
initial March 2007 rating decision.  This letter fully 
addressed all three notice elements; informed the appellant 
of what evidence was required to substantiate his service 
connection claim; and of the appellant's and VA's respective 
duties for obtaining evidence.  

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, that will assist in substantiating or that 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

In a March 2006 notice letter and a March 2008 attachment to 
a notice letter, the RO advised the appellant as to how 
disability ratings and effective dates are awarded, as 
required in Dingess/Hartman.  See 19 Vet. App. at 486.  While 
the March 2008 notice letter was issued after the initial 
rating decision in March 2007, the United States Court of 
Appeals for the Federal Circuit has held that VA could cure 
such a timing problem by readjudicating the appellant's claim 
following a compliant VCAA notification letter.  Mayfield v. 
Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The 
Court clarified that the issuance of a statement of the case 
could constitute a readjudication of the appellant's claim.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the 
instant case, after the March 2008 notice letter was issued, 
the appellant's claim was readjudicated in the April 2009 
Supplemental Statement of the Case (SSOC).  Therefore, any 
defect with respect to the timing of the VCAA notice has been 
cured.

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
the procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

Unfortunately, the appellant's STRs are not associated with 
the claims folder.  After extensive efforts to locate such 
records, VA, in a February 2007 memorandum, issued a formal 
finding that the appellant's STRs, as well as other federally 
maintained medical records, are unavailable.  See February 
2007 "Formal Finding on the Unavailability of Federal 
Records" Memorandum.  In cases such as these, where the STRs 
are unavailable, VA has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Cromer v. Nicholson, 19 Vet. App. 215 
(2005).  However, significantly, as the appellant is seeking 
service connection based on a disability incurred as a result 
of a motor vehicle accident on December 25, 1982, while the 
appellant had no qualifying period of service, the Board 
finds that even if the appellant's STRs were available, such 
records are irrelevant to the pending claim.  Therefore, 
there is no violation of the duty to assist by the VA in this 
regard.  See Loving v. Nicholson, 19 Vet. App. 96 (2005).  
Moreover, pursuant to the December 2008 Board Remand, the 
appellant's service personnel records and STRs in the 
possession of the Puerto Rico National Guard were associated 
to the claims folder, and have been reviewed.   

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, the claims folder contains STRs from 
his active duty and Reserve service, service personnel 
records, private treatment records, a December 1982 Traffic 
Accident Report, and statements from the appellant and his 
representative.  Significantly, the record does not otherwise 
indicate any additional obtainable evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Therefore, no further notice or assistance to the 
claimant is required to fulfill VA's duty to assist the 
claimant in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Merits of the Claim

As to the appellant's active duty service, the appellant does 
not claim nor does the evidence of record suggest that his 
current residuals of a skull fracture disability had its 
onset during his active military service.  In this regard, 
the STRs are negative for complaints, treatment, or diagnoses 
of any residuals of a skull fracture, to include neurological 
disabilities.  Further, there is no evidence of a nexus 
between the appellant's residuals of a skull fracture and his 
active duty service.   

Thus, as a preliminary matter in this case, the Board must 
first address the status of this appellant as determined by 
the type of military service rendered.  Specifically, 
although the appellant had full-time military service as a 
regular active duty service member, his residuals of a skull 
fracture were not incurred in or aggravated by such service.  
Instead, he was a member of the Army Reserve with two periods 
of ACDUTRA and/or INACDUTRA.  See Army National Guard 
Retirement Credits Record, received February 2009; see also 
38 U.S.C.A. § 101(22), (23) (defining active duty for 
training and inactive duty for training, respectively) (West 
2002).  By definition, "ACDUTRA" includes full-time duty 
performed for training purposes by members of the Reserves.  
38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2009).  
The term "INACDUTRA" means, inter alia, duty other than 
full-time duty prescribed for Reserves or the National Guard 
of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  

This is an important determination because entitlement to 
certain presumptions, including presumptive service 
connection for chronic diseases, is distinguished based upon 
the type of military duty served (whether it is active 
military service or ACDUTRA), and a finding that the Veteran 
served for 90 days or more after December 31, 1946.  See 
38 C.F.R. §§  3.307, 3.309 (2009).  In short, presumptive 
periods apply only to active duty service and do not apply to 
ACDUTRA or INACDUTRA service.  See Biggins v. Derwinski, 1 
Vet. App. 474, 477-78 (1991).

"Active military, naval, or air service" includes any 
period of ACDUTRA during which the individual concerned was 
disabled from a disease or injury incurred in the line of 
duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  The term 
"active military, naval, or air service" also includes any 
period of INACDUTRA during which the individual concerned was 
disabled or died (i) from an injury incurred or aggravated in 
line of duty; or (ii) from an acute myocardial infarction, a 
cardiac arrest, or a CVA occurring during such training.  Id.  
Accordingly, service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred, or aggravated, while performing ACDUTRA, or from an 
injury incurred or aggravated while performing INACDUTRA.  38 
U.S.C.A. §§ 101, 1131; 38 C.F.R. § 3.6.

Here, the appellant seeks service connection for residuals of 
a skull fracture, which he attributes to a December 25, 1982, 
motor vehicle accident.  As noted, the appellant has verified 
service with the Puerto Rico National Guard, including 
periods of "active duty, active duty training or full time 
training duty" from February 9, 1981 to July 2, 1981; May 
13, 1982, to May 14, 1982; and July 3, 1982, to July 17, 
1982.  See DD-214; Army National Guard Retirement Credits 
Record, received February 2009.  However, there is no 
verified period of "active duty, active duty training or 
full time training duty" for December 25, 1982.  See id.  
Thus, the Board finds that the appellant did not have active 
military, naval, or air service when he suffered a motor 
vehicle accident, resulting in his claimed disabilities, on 
December 25, 1982.  See 38 U.S.C.A. § 101(22)-(24); 38 C.F.R. 
§ 3.6(a)-(d).  Thus, as a matter of law, the claim must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(holding that, when the law, not the facts, in a case is 
dispositive, the claim must be denied based on a lack of 
entitlement under the law).

Nonetheless, with regard to the appellant's ACDUTRA and/or 
INACDUTRA periods from May 13, 1982, to May 14, 1982, and 
July 3, 1982, to July 17, 1982, the appellant does not claim 
nor does the evidence of record suggest that his current 
residuals of a skull fracture disability were incurred in or 
aggravated by these periods of ACDUTRA and/or INACDUTRA.  As 
noted, where a Veteran is disabled or dies from a disease or 
injury incurred or aggravated in the line of duty during a 
period of ACDUTRA, that period of service is considered to be 
active military, naval, or air service.  38 U.S.C.A. § 
101(21)(24); 38 C.F.R. § 3.6(a)(d)  Further, "active 
military, naval, or air service" also includes any period of 
INACDUTRA during which the individual concerned was disabled 
or died (i) from an injury incurred or aggravated in line of 
duty; or (ii) from an acute myocardial infarction, a cardiac 
arrest, or a CVA occurring during such training.  Id.  Here, 
in this regard, the appellant's STRs for his 
ACDUTRA/INACDUTRA periods are negative for complaints, 
treatment, and diagnoses of any residuals of a skull 
fracture, to include neurological disabilities, or any 
indication that the appellant was in a motor vehicle accident 
during these periods.  Further, there is no evidence of a 
nexus between the appellant's residuals of a skull fracture 
disabilities and his ACDUTRA, and no evidence that the 
appellant suffered any injury resulting in his claimed 
disabilities during INACDUTRA service.  Therefore, based on 
the evidence discussed above, service connection is not 
warranted.

In sum, the preponderance of the evidence is against the 
finding that the appellant's residuals of a skull fracture 
are related to his active duty service or periods of ACDUTRA, 
and the appellant has not been found to be disabled due to an 
injury (not a disease) incurred in or aggravated by his 
periods of INADCUTRA.  Therefore, the reasonable doubt 
doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996) (citing Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990)).


ORDER

Service connection for residuals of a skull fracture is 
denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


